Citation Nr: 0824994	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, including as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.  
He also had active duty for training from October 1965 to 
March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2005 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The October 2005 rating decision denied the veteran's claims 
of entitlement to service connection.  The December 2006 
rating decision denied the veteran's claim of entitlement to 
TDIU.


FINDINGS OF FACT

1.  Parkinson's disease was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service - 
including presumed exposure to Agent Orange.

2.  There is no competent medical nexus evidence of record 
indicating that the veteran's bilateral hip disability is 
causally or etiologically related to his service in the 
military. 

3.  There is no competent medical nexus evidence of record 
indicating that the veteran's bilateral knee disability is 
causally or etiologically related to his service in the 
military. 

4.  There is no competent medical nexus evidence of record 
indicating that the veteran's bilateral shoulder disability 
is causally or etiologically related to his service in the 
military. 

5.  There is no competent medical nexus evidence of record 
indicating that the veteran's depression is causally or 
etiologically related to his service in the military. 

6.  There is no competent medical nexus evidence of record 
indicating that the veteran's low back disability is causally 
or etiologically related to his service in the military. 

7.  The veteran reported on his TDIU application that he had 
a high school education and one year of college.  He last 
worked full-time in April 2005.  

8.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are shown to preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).



2.  A bilateral hip disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

3.  A bilateral knee disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

4.  A bilateral shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

5.  A low back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

6.  Depression was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

7.  The criteria are met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in August 2005 and 
September 2006 from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate his claims for 
service connection and the evidence required to establish 
entitlement to TDIU.  These letters also informed him of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Although the notice requirements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudications, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Several VA 
examinations have been scheduled for the veteran, but he has 
failed to report. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Analysis

Parkinson's Disease, Including as Secondary to Agent Orange

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a Parkinson's 
disease, including as secondary to Agent Orange exposure.  
38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
veteran's Parkinson's disease was incurred during or as a 
result of his military service.  The Board notes that the 
veteran did not make any complaints during his service or at 
his discharge, and his separation examination report 
indicates that the veteran had a normal clinical evaluation, 
including a normal neurological examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the veteran was first 
diagnosed with Parkinson's disease many years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam, 
Parkinson's disease is not a condition entitled to 
presumptive service connection in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Moreover, none of the veteran's various VA and private 
treatment records indicate that the veteran's Parkinson's 
disease is in any way related to his military service.  In 
fact, there is no competent clinical evidence that relates 
the veteran's current disability to his military service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Bilateral Hip, Knee, and Shoulder Disabilities; Depression; 
Low Back Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for hip, knee, shoulder, 
and low back disabilities, as well as depression, so these 
claims must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, hip, knee, shoulder or low 
back disabilities, or depression, during his military 
service.  The Board points out that the veteran did not make 
any complaints specifically related to his hips, knees, 
shoulders, or back at his discharge; he also did not make any 
psychiatric complaints at that time.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had hip, knee, shoulder, and low back disabilities, 
or depression his discharge from service, as he is now 
alleging, then he would have at least mentioned this during 
his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
While the Board acknowledges that the veteran was treated for 
soreness of the ankles and wrists in 1970, the Board notes 
that the veteran was not diagnosed with arthritis of any 
joint until 1990.   See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, the Board notes that VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of his already service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  As 
the August 2005 VA examiner acknowledged, the veteran's 
depression is a symptom of his already service-connected 
PTSD.  Consequently, he cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

The Board acknowledges that Dr. M. opined in March 2006 that 
the veteran's debilitating arthritis could have been caused 
by the veteran's military service.  However, Dr. M did not 
provide a rationale for his opinion, or otherwise refer to 
any credible supporting evidence that the veteran's hip, 
knee, shoulder, and back complaints were related to his 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Similarly, the examiner appears to have based his opinion on 
the history as related by the veteran.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  Thus, the 
probative value of Dr. M's opinion is diminished.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).


In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran has hip, knee, 
shoulder, and low back disabilities, as well as depression, 
as a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

Therefore, the only evidence portending that the veteran has 
hip, knee, shoulder, and low back disabilities, as well as 
depression related to his service, comes from him personally.  
As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise to diagnose or 
determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  As such, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2007).  

Analysis

The veteran's service-connected disabilities are PTSD, rated 
as 70 percent disabling; bilateral hearing loss, rated as 10 
percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; and micro-sized hyperkeratotic lesions of the 
right pinna, rated as noncompensable.  His combined 
disability rating is 80 percent.  

The veteran provided a completed TDIU application.  The 
veteran reported that he had graduated high school and 
attended one year of college.  He also reported that he last 
worked in April 2005 as a ranch hand.  

The medical evidence indicates that the veteran has other 
medical conditions that affect employability.  The 
information received from his last employer indicates that he 
left after back surgeries rendered him unable to complete his 
usual physical duties at the ranch.  However, in determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the above percentages for 
service-connected disabilities are met and in the judgment of 
the rating agency such service-connected disabilities render 
the veteran unemployable.  In other words, although the 
veteran's nonservice-connected disabilities may have resulted 
in him leaving his last place of employment, the question now 
is whether the severity of his service-connected disabilities 
would likely prevent him from gaining or maintaining 
employment.

A May 2006 private psychological evaluation report indicates 
that the veteran has a dysphoric expression, intermittent eye 
contact, flat to euthymic mood, and limited range of affect.  
Motor behavior was somewhat slowed and there was occasional 
suicidal ideation.  The veteran reported social isolation and 
complained of poor sleep and concentration.  The psychologist 
noted that the veteran's possibilities for employment were 
limited due to needing to work in isolation due to social 
anxiety.

A May 2006 VA PTSD clinic treatment note indicates that the 
veteran lived an isolating lifestyle.  He had a sad mood, 
impaired sleep, and thoughts of suicide without plan, 
nightmares, and blunted affect.  His speech was pressured and 
his thought content was preoccupied.  His insight was fair 
and he had problems with judgment.  

Similar findings were shown in other VA outpatient records 
dated in 2006.  In July 2006, a mental health professional 
stated that the veteran was unemployable.  The only diagnosis 
shown at that time was PTSD.  In October 2006, the private 
psychologist submitted another letter, noting similar 
symptoms. 

The private psychologist noted that the veteran's 
possibilities for employment were quite limited because he 
had always worked at jobs where he could isolate himself due 
to his PTSD symptoms.  Such jobs required physical skills, 
which he was now less able to do because of his other medical 
problems.  Looking at the veteran's occupational history, it 
is clear that his psychiatric symptoms would most likely 
prohibit him from working in any other occupation that would 
require contact with other people.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  

It may be true that the veteran is physically capable of 
performing sedentary work.  However, he does not have any 
training in sedentary work.  It is mere speculation that he 
could, first of all, obtain such a position in light of his 
occupational history and, second of all, that such a position 
would provide anything more than marginal employment.  The 
private psychologist opinions and the July 2006 VA outpatient 
note indicate that he is unable to work.  The private 
psychologist assigned Global Assessment of Functioning (GAF) 
scores of 39 and 45.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., a depressed 
individual avoids friends, neglects family, and is unable to 
work; a child frequently beats up younger children, is 
defiant at home, and is failing at school).  See DSM-IV at 
44-47. A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  The doctors' 
statements, along with the GAF scores, are sufficient to 
create a reasonable doubt in this case as to whether the 
veteran's service-connected disorders alone are of sufficient 
severity to preclude him from obtaining or retaining gainful 
employment.

Therefore, the Board finds that the evidence establishes that 
the veteran's service-connected disabilities are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation, consistent with his 
education and occupational experience, and he is entitled to 
a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a low back disability 
is denied.

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


